Citation Nr: 1001290	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus. 

3.	Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board received additional medical evidence from the 
Veteran in October 2009. The new evidence was accompanied by 
a waiver of the Veteran's right to initial consideration of 
the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issues 
on appeal.

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The competent medical evidence does not show a bilateral 
hearing loss disability for VA purposes.  

2.	The competent medical evidence does not show that tinnitus 
is related to service. 


CONCLUSIONS OF LAW

1.	A bilateral hearing loss disability was not incurred in or 
aggravated by service; nor may it be presumed to be incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in November 2006 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the notice provisions relevant to 
service connection as set forth in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  



VA also has a duty to assist the veteran in the development 
of a claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the Hearing 
Officer at the RO in November 2008.  Neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

The appellant was afforded VA medical examinations in July 
2007 and April 2008.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
service, private, and VA medical records in the Veteran's 
claims file as well as the Veteran's statements and 
complaints, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  The 
examination also included the audiology testing necessary to 
evaluate the Veteran's level of hearing acuity.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In light of the above, the Board finds that no further notice 
or assistance is required to fulfill VA's duty to the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as an organic disease of the nervous 
system, including sensorineural hearing loss, manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).


After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

HEARING LOSS

The Veteran asserts that he has hearing loss related to noise 
exposure in service.  In assessing the Veteran's service 
connection claim for hearing impairment, the Board must first 
determine whether the Veteran has a current hearing 
disability under VA regulations. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The service treatment records show that the Veteran did not 
report hearing loss prior to service, during service or at 
separation from service.  The Veteran reported that he did 
not have hearing loss or ear problems at separation from 
service.  Audiological examinations in January 1969 at 
enlistment and in January 1972 at separation from service do 
not show auditory thresholds consistent with hearing loss.

The medical evidence of record also does not show a bilateral 
hearing loss disability after service.  Notably, the VA 
Compensation and Pension Examination in April 2008 shows that 
the puretone threshold values and the speech recognition 
scores for the right and left ear do not meet the criteria 
for a hearing loss disability for VA purposes as set forth in 
38 C.F.R. § 3.385.  The audiologist also diagnosed the 
Veteran with completely normal hearing bilaterally with no 
evidence of hearing loss sustained or likely related to 
service.  

Therefore, regardless of any alleged noise exposure in 
service, service connection cannot be granted because the 
Veteran does not have a hearing impairment that meets the 
requirements under VA regulations to be considered a 
compensated disability.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  As the Veteran did not have a hearing loss 
disability at separation from service and the VA examination 
showed that the Veteran's puretone threshold values and the 
speech recognition scores for the right and left ear do not 
meet the criteria for a hearing loss disability for VA 
purposes after service, service connected is not warranted. 

Additionally, as the auditory thresholds do not meet the 
regulatory requirements for compensation, the Veteran is also 
not entitled to presumptive service connection. The Veteran's 
hearing loss had not manifested to a compensable degree, 
therefore, the presumption is not applicable.  See 38 C.F.R. 
§ 3.307, 3.309.  

In this case, the only evidence of a hearing loss disability 
is the Veteran's own contentions.  The Veteran's lay 
assertions are competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim for service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  A layman, however, is generally 
incapable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, hearing loss (sufficient to meet the 
requirements of § 3.385) is not a condition capable of lay 
diagnosis, much less the type of condition that can be 
causally related to military service.  See Espiritu, supra. 
and Woelhaert v. Nicholson, 21 Vet App 456 (2007).

Here, the Veteran is certainly competent to state that he 
experiences hearing loss.  His statements to that effect are 
also credible.  However, the determination as to whether he 
experiences hearing loss for VA purposes requires medical 
expertise.  See Espiritu.  Indeed, as discussed above, a 
finding of hearing loss is based solely on the objective data 
collected through audiometric testing.  The medical records 
on file do not show that the Veteran has a current hearing 
loss disability for VA purposes.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss because the 
Veteran's hearing loss does not meet the regulatory threshold 
to be considered disabling.  Therefore, the benefit-of-the-
doubt rule does not apply and the Veteran's claim for service 
connection for bilateral hearing loss must be denied.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  




TINNITUS

The Veteran also asserted that tinnitus is related to noise 
exposure service.  The DD Form 214 shows that the Veteran 
served in Vietnam from July 1970 to July 1971.  His military 
occupational specialty was aero-photo systems repairman.  
Based on the Veteran's testimony that he repaired cameras on 
the flight line in a November 2008 hearing, the RO conceded 
that there was acoustic trauma in service.  

The service treatment records, however, do not show tinnitus 
at separation from service.  At separation from service in 
January 1972, the Veteran did not report tinnitus.  The 
Veteran also reported that he did not have ear problems at 
separation.  The physical examination in January 1972 also 
clinically evaluated the Veteran's ears as normal.  
Audiological examinations were conducted in January 1972; 
however, no indication of tinnitus was noted.  

After service, however, the Veteran was diagnosed with 
tinnitus.  The April 2008 VA Compensation and Pension 
Examination shows that the Veteran had current complaints of 
tinnitus.  During the examination, the Veteran competently 
reported the presence of tinnitus and the Board finds his 
account of current tinnitus credible.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation").  Moreover, the Board 
observes that it appears that the VA audiological examiner 
found the Veteran's account of current tinnitus credible.  
Therefore, the Board finds that there is a current diagnosis 
of tinnitus.  

In the April 2008 VA examination, the Veteran described 
periodic tinnitus on the right side indicating a bell-type 
high frequency sound that occurred approximately five to six 
times a year with a duration between 10 minutes and two days.  
The left ear had some infrequent tinnitus described as 
essentially negligible approximately one time a year with 
incidents less than 15 minutes.  The examiner noted that the 
Veteran had occupational noise exposure prior to service for 
one summer.  The examiner also considered the noise exposure 
in service including on the flight line when he serviced jet 
aircraft cameras.  Post service, the examiner found that the 
Veteran also likely had occupational noise exposure for 
approximately 2 to 3 years.  The Veteran had 18 years working 
in a maintenance capacity using lawnmowers, chainsaws, snow 
blowers and other equipment.  The examiner noted that the 
Veteran's complaints of tinnitus were not documented in the 
medical records and were not likely related to service given 
the normal hearing thresholds across all frequencies and no 
documented complaint of tinnitus in service.

The Board notes that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will 
be a fully informed one.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The examiner also provided a rationale 
for the conclusion.  As such, the Board finds the VA 
examination probative.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  

As such, although the Veteran has a current diagnosis of 
tinnitus, the medical evidence does not show that it is 
related to service.  The VA examination is the only evidence 
of tinnitus associated with the claims file.  The Board notes 
the lack of objective medical evidence showing tinnitus 
during and after service.  There is no evidence of record 
depicting treatment for or complaints of tinnitus after 
service until the Veteran's claim in 2006.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  As such, there is no 
continuity of symptomatology to show etiology.  There is also 
no objective medical evidence of record to the contrary of 
the VA examiner's opinion.  As the objective medical evidence 
of record does not show that tinnitus is related to an 
incident or disease in service, or to noise exposure in 
service, service connection is not warranted.

The Board acknowledges the Veteran's complaints of tinnitus 
and his claim that it began in 1970.  The Veteran is 
competent to assert when his tinnitus began.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); See also Charles v. 
Principi, 16 Vet. App 370, 374-75 (2002) (veteran was 
competent to testify to in-service acoustic trauma, in-
service symptoms of tinnitus, and post-service continuous 
symptoms of tinnitus "because ringing in the ears is capable 
of lay observation").  The Veteran asserted that his periodic 
tinnitus has been constant since service; however, the 
medical evidence does not support constant tinnitus since 
service.  Competent lay testimony "can be rejected only if 
found to be mistaken or otherwise deemed not credible."  
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  In this 
case, the Board finds that the veteran's lay statements our 
outweighed by the negative service, post-service treatment 
records (that fail to document complaints of tinnitus until 
several decades post-service), and the VA medical opinion 
cited above.  The Board finds it to be particularly 
significant the veteran first filed a claim for service 
connection for tinnitus in November 2006, over 30 years after 
leaving service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  Therefore, 
the VA examiner's opinion outweighed the Veteran's 
assertions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As the preponderance of the objective medical evidence is 
against this claim, the evidence is not in a state of 
relative equipoise.  As such, the benefit-of-the-doubt rule 
does not apply and the Veteran's claim for service connection 
for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied. 


REMAND

The Veteran asserts that hepatitis C is related to service.  
The Veteran has a current diagnosis of hepatitis C.  There 
are also two medical opinions associated with the claims file 
that the Board finds are deficient for VA purposes of 
establishing a nexus to service.  

In the July 2007 VA Compensation and Pension Examination, the 
examiner examined the veteran, reviewed the treatment 
records, and considered several in-service and post-service 
risk factors associated with hepatitis C.  The examiner 
concluded that he was unable to speculate which risk factor 
caused the hepatitis C without resorting to pure speculation.  
The Board notes that this opinion is inadequate because the 
examiner did not provide any rationale to support the 
opinion.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Additionally, the probative value 
of the opinion is negated as a result of the physician's 
failure to provide any rationale for his opinion.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).

The Veteran also submitted a letter from a private physician 
dated in September 2009.  The physician treated the Veteran 
since 2004.  The physician opined that based on the cirrhosis 
and natural history of the disease progression, the Veteran 
had been infected with the hepatitis C virus for greater than 
30 years.  This physician, however, did not indicate whether 
he has access to the veteran's service treatment records.  
The physician also did not indicate which risk factors were 
considered as contributing to the etiology of hepatitis C.  
The Court has held that post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). 

In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

As both medical opinions are inadequate, the Board finds that 
another VA examination is warranted.  Once the Secretary 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007); see also 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of hepatitis C.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether hepatitis C is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to or aggravated by 
active service.  

The examiner should specifically indicate 
which risk factor was etiologically 
related to hepatitis C and if the risk 
factor occurred in service or after 
service.  If any opinion cannot be made 
without resorting to speculation, the 
examiner should so state.  Any opinion, 
including one based on speculation, should 
be accompanied by a supporting rationale.

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


